DETAILED ACTION
	Claims 1-19 are pending.  Of these, claims 1-10 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-10 are under consideration on the merits.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of group I, claims 1-10, is acknowledged.  The election having been made without traverse, the restriction requirement is still considered proper and is made FINAL.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2019 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites the composition of claim 1, further comprising at least one of a Markush group of ingredients, in the amount of “0-3%.”  This range includes the endpoint of 0%, in which case the ingredient is not present such that claim 6 fails to further limit claim 1.  It is suggested that claim 6 should recite a range of “greater than 0% and up to 3%” or the like.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, and 9-10 are rejected under 35 U.S.C. 103 as unpatentable over Johncock et al. (US Pat. Pub. 2015/0265510) in view of Database GNPD [online] MINTEL; "After sun milk", September 2015; XP002776228, Database accession no. 57408833; of record in IDS.
As to claims 1-2, 4-6, and 9-10, Johncock discloses a cosmetic composition (paragraph 1) that may comprise vitamin E acetate most preferably in the amount of 1-10% (paragraphs 355-356), which overlaps the range of claim 1, along with vitamins such as vitamin C and derivatives or vitamin E and derivatives or panthenol triacetate (“D-panthenyl triacetate” or “vitamin B5”), wherein the amount of the Vitamin E or vitamin C is in the range of 0.001-10% (paragraph 358), and a solid or liquid cosmetic carrier oil such as vegetable oil (paragraph 281).  
Regarding claim 4, the composition may comprise zinc oxide as a UV filter in the amount of 0.1-10%, which is within the range recited by claim 4 (paragraphs 71 and 159).

	As to claim 6, the composition may comprise phytic acid as an antioxidant most preferably in the amount of 1-10%, which overlaps the claimed range (paragraphs 355-356).   
Regarding the recitation of claim 9 that the composition is anhydrous, Johncock discloses that the composition may comprise water (paragraph 303), but nowhere requires that any water be present.  Example 14 on page 31, for example, discloses a composition that does not comprise any water.  
Regarding the recitation of claim 10 that the composition does not include hydrocarbons of mineral origin, while Johncock teaches that mineral oil may be chosen as the cosmetic oil carrier, Johncock does not require the use of mineral oil and teaches that other carriers may be used such as vegetable oil as discussed above (paragraph 281).  Example 14 on page 31, for example, discloses a composition that does not comprise any hydrocarbons of mineral origin.  
As to claims 1-2, 4-6, and 9-10, Johncock does not further expressly disclose that the vegetable oil carrier is olus oil carrier and which is present in the amount recited by claims 1-2.  Nor does Johncock expressly teach the amount of the D-panthenyl triacetate as recited by claim 1, nor the amount of jojoba oil (claim 5).  Additionally, while Johncock does not require the presence of water as discussed above, it does not expressly teach that the composition is anhydrous as recited by claim 9, which the present specification defines as a water activity lower than 0.6% (according to UNI EN ISO 29621)(paragraph 35).  

As to claims 1-2, 4-6, and 9-10, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Johncock composition by selecting olus oil as the type of vegetable oil carriers, since Johncock expressly teaches that the composition comprises a cosmetic oil carrier that may be in liquid or solid form such as vegetable oil, and the MINTEL document expressly documents that olus oil is a suitable type of vegetable oil for making up a significant portion of a personal care composition such that the skilled artisan reasonably would have expected that it could serve as a carrier when used in substantial amounts in the Johncock composition, and further to select an amount of olus oil that is within the recited ranges, since said amount is a result effective variable that will affect its ability to serve its function as a carrier for the other ingredients.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It further would have been prima facie obvious to select an amount of the D-panthenyl triacetate that is within the range of claim 1, because Johncock discloses that when the vitamin is Vitamin E or vitamin C  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, it further would have been prima facie obvious to select an amount of the jojoba oil that is within the claimed range, since said amount is a result effective variable that will affect its ability to serve as a stabilizer for the composition as taught by Johncock.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claim 9, the embodiments of Johncock that do not comprise any aqueous ingredients are viewed as fitting the definition of “anhydrous” of the present invention, since said compositions do not comprise water as an ingredient.  Alternatively, it would have been within the purview of the skilled artisan to use ingredients that are dry enough to fit the definition of “anhydrous” when an anhydrous composition is desired, since discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 3 and 7-8 are rejected under 35 U.S.C. 103 as unpatentable over Johncock et al. (US past. Pub. 2015/0265510) in view of Database GNPD [online] MINTEL; "After sun milk", September 2015; XP002776228, Database accession no. 57408833 as applied to claims 1-2, 4-6, and 9-10 above, and further in view of Shibuya et al. (US Pat. Pub. 2019/0008747).
The teachings of Johncock are relied upon as discussed above.  Johncock further teaches that the composition may comprise diacyl adipates as a moisture retention regulator (paragraphs 385-386), but does not specify that the diacyl adipate is bis-diglyceryl polyacyladipate-1 or bis-diglyceryl polyacyladipate-2.
Shibuya discloses cosmetic skin compositions (Abstract) comprising  tocopherol acetate (“vitamin e acetate”) and pantothenic acid derivatives (paragraph 97) along with emollients such as vegetable oil and bis-diglyceryl polyacyladipate-1 or bis-diglyceryl polyacyladipate -2 (paragraph 77).  The emollient is preferably present in the amount of 0.01-25%, which overlaps the ranges recited by claims 3 and 7-8
As to claims 3 and 7-8, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of Johncock and Database GNPD [online] MINTEL; "After sun milk", September 2015; XP002776228, Database accession no. 57408833 as combined supra by selecting bis-diglyceryl polyacyladipate-1 or bis-diglyceryl polyacyladipate -2 as the diacyl adipate moisture retention regulator and in amounts within the presently claimed ranges, since Johncock discloses the genus of diacyl adipates as suitable for use therein as moisture retention regulators without limiting the regulator to any specific species of diacyl adipate, and Shibuya expressly teaches that bis-diglyceryl 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645